DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SHARMARKCO EVANS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3294

                              [March 28, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 2013-CF-000949 A.

  Carey Haughwout, Public Defender, and J. Woodson Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.